 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURINGCOM-PANYandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL804,(A. F. OF L.)Case No. B-3286.-Decided January 17, 19449dJurisdiction:naval ordnance manufacturing industry; plant owned by theUnited States Navy Department, and operated on its behalf by the Companyunder a lease agreement.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by the Board;conflictingclaims of rival representatives;organizationwhich made no showing ofrepresentation,but which based its-claim of interest on contractswith theCompany covering employees at its other plants,not accorded place on ballot ;immediate election ordered notwithstanding stipulation that Board mightcertify petitioner on the basis of evidence in the record and despite one ofthe union's objections that no election should be held and petition should bedismissed because plant is operating with less than one fourth of its antici-pated staff;since expansion of plant is anticipated in a comparatively shorttime Board will entertain a new petition if filed less than one year from anycertification in this proceeding,should it be satisfied under circumstancesthen showing,that a question concerning representation exists.-Unit Appropriate for Collective Bargaining:all production and maintenanceemployees,including instructors,but excluding supervisory,clerical,andpowerhouse employees,watchmen,guards, and draftsmen;agreement as to ;outside truck drivers excluded notwithstanding contention of the Companythat it has been its policy to include them in similar units at its other plants,where they are under the jurisdictionof a craftunion'of their own, andtheir eligibility to join the petitioner is questionable.Mr. Harry L. Lodish,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Paul R. Hutchings,of,Washington, D. C., andMr. Walter C.Summers,of Louisville, Ohio, for the I. A. M.Mr. Arthur L. Garfield,of Dayton, Ohio, andMr. Fred Haug,ofSharon,Pa., for the U. E. R. M.Mr. RobertR. Hendricks,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 29, 1941, International Association of Machinists, Local804, (A. F. of L.) herein called the I. A. M., filed with the Regional38 N. L. R. B., No. 81.404 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 405Director for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees at the naval ordnance plant, Canton, Ohio,operated' byWestinghouse Electric & Manufacturing Company,Pittsburgh, Pennsylvania, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 6, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On November 6, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theI.A. M., and United Electrical, Radio & Machine Workers of Amer-ica, affiliated with the C. I. , 0., herein called the U. E. R. M., a labororganization claiming an interest in this proceeding.Pursuant tonotice, a hearing was held on November 12, 1941, at Canton, Ohio,before Joseph L. Hektoen, the Trial Examiner duly designated by theChief Trial Examiner.The Company, the I. A. M., and the U. E.R. M. were represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties. ^ Atthe hearing the I. A. M. moved that the U. E. R. M. be_ precludedfrom participating in this proceeding on the ground that it hadoffered no evidence tending to show that it represented a substantialnumber of employees in the Canton plant. The Trial -Examinerreserved ruling on the motion.For reasons stated below, we shallnot permit the U. E. R. M. to appear on the ballot in the electionhereinafter directed.2 . During the course of the hearing,, the TrialExaminer made various rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Briefs filed by the I. A. M.and the U. E. R. M have' been considered by the Board.With theleave of the Board and pursuant to notice, a hearing for the purposeof oral argument was field before the Board, in Washington, D. C.,on December 2, 1941.The I. A. M. and the U., E. R. M. appearedand participated in the hearing; the Company appeared but did notparticipate.The Company was incorrectly described in the notice of hearing herein as owning andoperating the Canton plantTestimony presentedat the hearing shows that the Cantonplant is owned by the' United States Navy Department and operated,under a lease agree-ment, by the Company. The notice of hearing is hereby amended to conform with the proofadduced at the hearing.2 See Section VI,infra. 406DECISIONSOF NATIONALLABOR RELATIONS BOARD'Upon the entire record in the case, the Board makesthe followingFINDINGS OF FACTI.,THE BUSINESSOF THE COMPANYWestinghouse Electric & Manufacturing Company, a Pennsylvaniacorporation, is engaged in the manufacture of naval ordnance atCanton, 'Ohio.While the, Canton 'plant, including all tools andequipment, is owned by the United 'States Navy. Department, it isunder a' lease agreement.More than 50 percent of the raw materialsused by the plant in' the manufacture of naval ordnance is obtainedfrom -without the State of Ohio.All the finished products of theplant are sold to the United States-Navy Department and shippedto points outside the State of Ohio.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Local 804, is a' labor or-ganization affiliated with the. American Federation of Labor. Itadmits to membership employees of the Company.United Electrical, Radio & Machine Workers of America, is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees of the Company.III.'THE QUESTION CONCERNING REPRESENTATION':On several occasions preceding the date of hearing herein, theI.-A. -, M. requested, recognition from the Company as the exclusivebargaining 'representative of the employees at the Canton plant inthe unit claimed by'it to be appropriate.3The Company, althoughit has evinced willingness to consent to an election or to certificationbased on' a comparison of 'signatures on I. A. M. authorization cardswith, Company records, has refused to recognize the petitioning unionuntil such time as it is certified-by the Board.'A1statement of the -Regional Attorney introduced into evidenceat -the' hearing and a signature check statement,4 prepared by 'thesA.pi,on as bargaining representa-tive for all machinists and machine helpers, including instructors and helpers,at the Cantonplant; wus filed, with the Regional Director for the Eighth Region by the I.' A. M. on Jul',28, 1941',The petition was, dismissed without prejudice by the Board on August 22, 1941,on the ground that it was premature in that the plant was not then in operationOnSeptember 24, 1941,the Board,after further investigation,refused to reconsider its pie-vious action in dismissing the petition stating that subsequent investigation indicated thata,,representative group of., employees were not then working,in the plant.At that, timethere«ere,approximately.180 mnachinists,on the pay roll*-,llade pursuant to, a, stipulation entered into between the I A. M and the Company at,,wherein both,parties agreed that_the Board might certify;upon the, basis of apay-roll check,the I A M. as the exclusive bargaining representative,of the employees -in WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 407Regional Attorney after the hearing and made part of the recordherein, disclose that the I. A. M. represents a substantial number ofemployees in the unit alleged as appropriate.6We find that a question has arisen concerning the representationof employees at the Canton, Ohio, plant, operated by the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe I. A. M. contends that the appropriate unit consists of all pro-duction and maintenance employees, including instructors, but exclud-ing supervisory, clerical, and powerhouse employees, outside truckdrivers, watchmen, guards, and draftsmen sThe Company agrees thatsuch a unit is appropriate except insofar as it purports to excludeoutside truck drivers.There were, as of November 3, 1941, five outside truck driversemployed by the Company at the Canton plant.The Company wantsthe outside truck drivers included in the unit because "it is commonpolicy . . . in other plants" of the Company to include them in thebargaining unit.The I. A. M. seeks their exclusion from the uniton the ground that "the truck drivers havea union 7 inCanton fortruck drivers who are far better able to speak for them than any othercraft would be." . In view of the fact that the outside truck driversare underthe jurisdiction of their own craft organization and sincetheir eligibility to join the I. A. M. is questionable, we shall thereforeexclude them from the unit.the Canton plant.For reasons hereinafter stated,we believe that the question concerningrepresentation,which we hereinafter find to have arisen,can best be resolved by the hold-ing of an election by secret ballot.s The Regional Attorney's statement in the record shows that the I. A. M. presented 291authorization-for-representation cards bearing apparently genuine signatures;that 263 ofthe names contained thereon appeared on the Company's list of employees of November3, 1941 ; that all the cards bore dates subsequent to July 1,1941.The Regional Attorney'ssignature check statement,datedNovember 13, 1941, and as supplemented on November19, 1941, states that the I.A. M. submitted 296 authorization-for-representation cards; that259 of the cards contained the original and valid signatures of employees listed on theCompany's records and within. the claimed unit.There were, as of November 3, 1941,approximately 450 employees in the unit alleged as appropriate.BThe unit claimed by the U. E. R. M. (all hourly rated employees except supervisors) issubstantially the same as that claimed by the I. A. M.7A. F. of L. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all production and maintenance employees, includingployees, outside truck drivers, watchmen, guards, and draftsmen, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees at the Canton, Ohio, ordnanceplant operated by the Company, the full benefit of their right to self-organization and to collective bargaining and otherwise will effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESIt was disclosed at the hearing that the Canton plant is in theprocess of expanding.Actual production did not begin until on orabout July 1, 1941.At the date of the hearing, approximately 30 per-cent of the machine tools had been installed and the number of pro-duction and maintenance employees in the plant had increased from43 on July 27, 1941, to 454 on November 3, 1941.As nearly as couldbe approximated, the plant expansion program (conditioned uponNavy demands and the materials and machine tools available) callsfor approximately 75 new employees per month for the following 3months, and then for 100 men per month until a peak of 2,000 produc-tion and maintenance employees is reached.The U. E. R. M. contends that the petition herein should be dis-missed and no election be directed on the ground that a certificationat the present time-when the plant is operating with less than afourth of its anticipated full staff-would be premature in that thelarge number of workers who are expected to be employed within thenext year will have no voice in the choice of their representative.As previously noted, a prior petition requesting an investigation andcertification as the bargaining representative for the employees at theCanton plant, filed by the I. A. M. on July 28,,1941, was dismissedby the Board on the ground that it was premature, and on September24, 1941, reconsideration of the dismissal was refused by the Board onthe ground that subsequent investigation 'had indicated that a repre-sentative group of employees was not then working in the plant.,,It now appears, however, that the plant is in actual production andthat there is, in addition, a substantial number of employees, presentlyon the pay roll, comprising numerous categories of employees whichthe Company will maintain at the Canton plant.We do not believethat the large number of employees now working at the Canton plantshould be deprived, simply because the Company intends to expanditsworking staff, of their right, at the present time, to bargain col-lectively with the Company as_ provided in the Act.We shall, accord-ingly, proceed with an immediate determination of representatives.8 See footnote 3. WESTINGHOUSE' ELECTRIC & MANUFACTURING .COMPANY 409In one respect, however, we shall, in view of the circumstances hereinpresented, modify our usual practice.Ordinarily we refuse, for ad-ministrative reasons, to entertain a petition for an investigation andcertification of representatives within 1 year after we have issueda certification.°Since the planned expansion of the Canton plant willalmost quadruple the number of production and maintenance em-ployees at that plant in a comparatively short time, we shall not,in the event a collective bargaining representative is certified as aresult of this proceeding, adhere to our usual 1-year rule.We shall,instead, entertain a new petition for an investigation and certificationof representatives at any time following issuance of any certificationin this proceeding, provided we are satisfied, under all the circum-stances then shown (including proof that there has been a substantialincrease in the number of employees at the Canton plant and that thepetitioner represents a-substantial number of employees), that a ques-tion concerning representation affecting commerce has arisen.The U. E. R. M. contends that the petition herein should be dis-extent that its representatives cross-examined witnesses and madestatements in the record, introduced no documentary evidence to showthat it represented any of the employees at the Canton plant. Itsclaim of interest in this proceeding is based, primarily, on the groundthat it has contractual relations with the Company covering numerousemployees at its other plants and that it has an agreement with theMansfield plant of the Company concerning the transfer of workerstherein laid off (due to curtailment of, non-defense manufacturing)'to Company plants engaged in defense work.There is no evidencein the record that the U. E. R. M. has any contract with the Companycovering employees in the Canton plant, or with' any plant of theCompany providing for the transfer of U. E. R. M. employees to theCanton plant.10We do not consider that the circumstances abovestated establish that the U. E. R. M. has a sufficient interest in thisproceeding, in the absence of a showing of representation,h1 to entitleit to be placed on the ballot in the election directed below.°CfMatter ofWilson itCo,IncandInternational Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers of, America,Local#202, affiliated with the A.F of L,25 N LR B , No 103;Matter of Minneapolis-Moline Power Implement CompanyandInternationalAssociation of Machinists,Local#3107, by District Lodge 77 (A F of L ), 11, NL R B920;Matter of Todd-Johnson DryDocls,IncandIndustrial Union of Marine and Ship-building Workers of America,Local No29, 10 N L R B 62910At the hearing, representatives of the Company's Canton plant testified that transferofmen from the Mansfield plant, where electrical household appliances are manufactured,to Canton,was impractical because the employees at the former plant were not experiencedin the type of heavy machine-shop operations being done at Canton.The manager of theCanton plant denied knowledge of any agreement of the Company with the U E R M.concerning the transfer of men from other Company plants to CantonitCf.Matter of Goodrich Electric Co, Inc,andUnited Electrical Radio it Machuie Work-ers of America,30 N L R B 979:Matter of American Enka CorporationandTeirtileWorkers Union No22129,American Federation of Labor,28 N L R B 423 410DECISIONS OF^ NATIONAL LABOR RELATIONS BOARDAlthough the Company and the I. A. M. stipulated that the Boardmight certify the I.. A. M. as the exclusive representative of the em-,-record,we ' believe, under the circumstances herein presented, thatthe question concerning representation which has arisen. can best beresolved by the holding of an, election by secret ballot. In accordancewith , our usual practice, we shall direct that the employees at theCanton, Ohio, plant operated by, the Company eligible,to vote in theelection shall be those in the appropriate unit who were employed dur;ing the pay-roll period immediately preceding the date of the Direc-tion of Election herein, subject to the limitations and additions, setUpon the basis of the -above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of the employees' at the Canton, Ohio, plant operated byWestinghouse Electric &-Manufacturing Company, Pittsburgh, Penn-sylvania, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.'2.,All production and maintenance employees of the Company atthe Canton', Ohio, plant operated by it, including instructors, butexcluding supervisory, clerical, and powerhouse employees, outsidetruck drivers, watchmen, guards, and draftsmen, constitute 'a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDmECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Manufacturing Company, Pittsburgh,Pennsylvania, at the Canton, Ohio, plant operated by it, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the EighthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III,, Section ' 9, of said Rules andRegulations, among all production and maintenance employees, in- WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 411eluding instructors, of the Company at the Canton, Ohio, plant oper-ated by it, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding supervisory, clerical,and powerhouse employees, outside truck drivers, watchmen, guards,and draftsmen, and those employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Association of Machinists, Local 804,affiliated with the A. F. of L., for the purposes of collective bargaining.